Citation Nr: 0832517	
Decision Date: 09/22/08    Archive Date: 09/30/08

DOCKET NO.  05-17 812A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to waiver of recovery of overpayments of improved 
pension benefits in the amount of $17,710.00 and $20,161.000 
(totaling $37,871.00).


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel


INTRODUCTION

The veteran had active service from February 1945 to February 
1946.
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Committee on Waivers 
and Compromises at the Department of Veterans Affairs (VA) 
Regional Office (RO) in San Juan, Puerto Rico.


FINDINGS OF FACT

1.  Overpayment in the total amount of $37,871.00 was created 
when the veteran received improved pension benefits that were 
paid based on incomplete information regarding his family 
income.

2.  The record contains evidence of misrepresentation of a 
material fact and bad faith on the part of the veteran as 
there was willful failure on his part to disclose a material 
fact, his spouse's Social Security income from 1986 to 1999, 
with intent to obtain or retain eligibility for additional 
pension benefits. 


CONCLUSION OF LAW

The requirements for a waiver of recovery of an overpayment 
of improved pension benefits in the amount of $37,871.00 have 
not been met.  38 U.S.C.A. § 5302 (West 2002); 38 C.F.R. 
§§ 1.962, 1.963, 1.965 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that the RO erred in denying his claim 
for waiver of recovery of an overpayment of improved pension 
benefits in the total amount of $37,871.00.  While he does 
not dispute the overpayment or offer any explanation for his 
role in its creation, the veteran nevertheless asserts that 
he should be entitled to waiver of the debt due to economic 
hardship.  Specifically, he argues that he and his spouse are 
very ill and that repayment would deprive them of funds that 
they need to live.  Additionally, the veteran's 
representative maintains that the veteran is currently 
bedridden and suffering from dementia, and requests a waiver 
on those grounds.
Based on a review of the relevant evidence in this matter, 
and for the following reasons and bases, it is the decision 
of the Board that a waiver of recovery of the overpayment is 
precluded by law.

The Board has considered the history of the veteran's 
interaction with the VA regarding improved pension benefits.  
The veteran originally applied for improved pension in 
January 1979.  In his application, he reported that he and 
his spouse had no earnings or other income, to include Social 
Security or Supplemental Security Income checks.  The record 
reflects that in an Improved Pension Eligibility Verification 
Report dated in March 1986, the veteran reported that he had 
a monthly Social Security income of $412.00 and that his 
spouse had no earnings or other income.  The veteran 
submitted Improved Pension Eligibility Verification Reports 
in February 1987, March 1988, and March 1989, March 1990, 
March 1991, and March 1992 in which he reported his annual 
income from Social Security and expressly denied that he or 
his spouse had any other annual earnings.  Nevertheless, an 
Income Verification Match revealed that the veteran had been 
receiving annual retirement income from the Bacardi 
Corporation since 1989.  The RO subsequently notified the 
veteran in an April 1993 letter that his pension benefits 
were being reduced to account for that overpayment in 
improved pension benefits.  The veteran thereafter continued 
to complete annual Improved Pension Eligibility Verification 
Reports in which he reported income from Social Security and 
other retirement but consistently denied that his wife had 
any annual income.  During this period, the RO continually 
sent the veteran letters informing him that:

Your rate of VA pension is directly related to 
your/your family's income.  Adjustment to your 
payments must be made whenever your/your family's 
income changes.  Therefore, you must notify us 
immediately if you/your family receive(s) any 
income from a source other than that shown above.  
You must also report any changes in the income 
shown above.  Your failure to inform the VA 
promptly of income changes may result in the 
creation of an overpayment in your account.

The Board notes that the record contains copies of the RO's 
written notifications to the veteran informing him of the 
factors affecting right to payment of pension, and specifying 
that the rate of pension paid to a veteran depends on the 
amount of family income.  Those notices further indicate that 
the veteran should "Notify us immediately if there is any 
change in income or net worth for you or your dependents."  

In an Improved Pension Eligibility Verification Report dated 
in January 1999, the veteran reported an annual payment of 
$1,051.00 in Medicare premiums for his spouse.  The RO 
subsequently contacted the veteran's spouse, who revealed in 
an August 1999 telephone conversation that she had been 
awarded Social Security benefits in May 1986 and was 
currently receiving $213.50 in monthly Social Security 
income.  

Based upon the information gleaned from the veteran's spouse, 
the RO adjusted the veteran's pension benefits on February 2, 
2000, effective December 1, 1992, creating an overpayment of 
$17,710.000.  In an "out of system" award based on the 
submitted Social Security Administration documentation, the 
RO adjusted the veteran's benefits effective July 1, 1986, 
resulting in an overpayment of $20,161.00, and bringing the 
total overpayment of VA improved pension benefits to 
$37,871.00.  The veteran was informed of those determinations 
in writing.

With respect to the reason for the overpayments, the Board 
notes that an RO letter dated in February 2000 reflects that 
the veteran's spouse had revealed that she was in receipt of 
Social Security benefits since May 1986, a statement which 
was supported by a printout from the Social Security 
administration which is contained in the claims folder.   

In May 2000, the Committee on Waivers and Compromises denied 
the claim for a waiver, which the veteran had filed in March 
2000.  It was noted that the veteran had failed to report his 
spouse's Social Security earnings from 1986 to 1999 even 
though he was repeatedly made aware of his obligation to 
report all income received by him and his dependents.  It was 
further noted that neither the veteran nor his representative 
had provided any reason for declining to report the spouse's 
Social Security income during the relevant time period.  

Parenthetically, the Board recognizes that collection of an 
overpayment may be waived if collection of such indebtedness 
would be against equity and good conscience.  38 C.F.R. 
§ 1.962.  The standard "equity and good conscience" will be 
applied when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the Government's rights.  The decision reached 
should not be unduly favorable or adverse to either side.  
The phrase equity and good conscience means arriving at a 
fair decision between the obligor and the Government.  See 38 
C.F.R. § 1.965.  In making this determination, consideration 
will be given to the following elements, which are not 
intended to be all inclusive:

(1)  Fault of the debtor.  Where actions 
of the debtor contribute to the creation 
of the debt.

(2)  Balancing of faults.  Weighing fault 
of debtor against Department of Veterans 
Affairs fault.

(3)  Undue hardship.  Whether collection 
would deprive debtor or family of basic 
necessities.

(4)  Defeat the purpose.  Whether the 
withholding of benefits or recovery would 
nullify the objective for which the 
benefits were intended.

(5)  Unjust enrichment.  Failure to make 
restitution would result in unfair gain 
to the debtor.

(6)  Changing position to one's 
detriment.  Reliance on Department of 
Veterans Affairs benefits results in 
relinquishment of a valuable right or 
incurrence of a legal obligation.
Significantly, however, there cannot be any indication of 
fraud, misrepresentation, or bad faith on the part of the 
person seeking the waiver or the waiver is precluded by law.  
38 U.S.C.A. § 5302(c); 38 C.F.R. §§ 1.963.  Any 
misrepresentation must be more than non-willful or mere 
inadvertence.  38 C.F.R. § 1.962(b).  The term "bad faith" 
generally describes unfair or deceptive dealing by one who 
seeks to gain thereby at another's expense.  Thus, a debtor's 
conduct in connection with a debt arising from participation 
in a VA benefits/services program exhibits bad faith if such 
conduct, although not undertaken with actual fraudulent 
intent, is undertaken with intent to seek an unfair 
advantage, with knowledge of the likely consequences, and 
results in a loss to the government.  38 C.F.R. 
§ 1.965(b)(2).  Lack of good faith is an absence of an honest 
intention to abstain from undertaking unfair advantage of the 
holder or the Government.  38 C.F.R. § 1.965(b)(2).

The Committee for Waivers and Compromises at the RO 
determined that the indebtedness resulted from 
misrepresentation and bad faith on the veteran's part, which 
constituted a legal bar to granting the requested waiver.  
The Board concurs with this determination that there was 
willful failure on the part of the veteran to disclose a 
material fact, with intent to obtain or retain eligibility 
for additional pension benefits and, thus, waiver is 
precluded pursuant to 38 U.S.C.A. § 5302.  In light of the 
repeated incidents of failure to report income after having 
been repeatedly instructed regarding the importance of doing 
so, the Board concludes that the veteran's misrepresentation 
was willful and was not due to mere inadvertence, but was 
undertaken intentionally.  The veteran's repeated act of 
reporting that his spouse had no income when in fact she was 
receiving significant Social Security benefits beginning in 
May 1986 clearly amounts to misrepresentation of a material 
fact with intent to gain a benefit.  Moreover, neither the 
veteran nor his representative has indicated that he was 
unaware of his responsibility to report his spouse's 
earnings.  Nor have they provided any other reason for the 
veteran's failure to do so.  Additionally, the Board finds 
that the veteran's failure to fully report his financial 
status correctly was material as it resulted in the creation 
of the overpayment.

In light of this finding of misrepresentation, the Board need 
not address the elements of equity and good conscience listed 
above, such as whether repayment would cause undue hardship, 
because where there is bad faith or misrepresentation of a 
material fact, waiver of recovery of overpayment is precluded 
by law.  38 U.S.C.A. § 5302(c); 38 C.F.R. §§ 1.963.  
Accordingly, a waiver of recovery of an overpayment in this 
case is not warranted because it is precluded by law due to 
the bad faith and misrepresentation of material fact on the 
part of the appellant.

Duties to Notify and Assist the Appellant

Regarding the duties to assist and notify, the Board notes 
that a court decision has held that the notice and duty to 
assist provisions of 38 U.S.C.A. § 5103 and § 5103A) do not 
apply to waiver claims.  Barger v. Principi, 16 Vet. App. 132 
(2002).  In reaching that decision, the Court observed that 
the statute pertaining to waiver claims contains its own 
notice provisions.  38 U.S.C.A. § 5302.  This statute 
requires that a payee be notified of his right to apply for a 
waiver, and a description of the procedures for submitting 
the application.  38 U.S.C.A. § 5302(a).  In addition, by 
regulation, it is required that, when a debt results from an 
individual's participation in a benefits program, the 
individual must be informed of the exact amount of the debt, 
and the collection methods to be employed.  38 C.F.R. 
§ 1.911(d).  The individual must also be notified of his 
rights and remedies, specifically, that he may informally 
dispute the debt, or the amount of the debt; that he may 
request a waiver; that he may request a hearing; and that he 
may appeal the underlying debt.  38 C.F.R. § 1.911(b), (c).  
This information was provided to the veteran.  The claimant 
must also be provided notice of the reasons for the debt.  
38 C.F.R. § 1.911(d).  This notice was accomplished.  
Additional information, including information regarding the 
evidence necessary to substantiate his claim for a waiver, 
was provided in correspondence from the RO, as well as in the 
waiver decision and the May 2005 statement of the case.  The 
Board further notes that all evidence necessary to fairly 
evaluate the claim has been obtained.  The correspondence 
between the veteran and the RO is discussed above.  Thus, the 
Board finds that there has been adequate notification and 
development under the relevant law.




ORDER

Entitlement to waiver of recovery of overpayments of improved  
pension benefits in the amounts of $17,710.00 and  $20,161.00 
(totaling $37,871.00) is denied.



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


